DETAILED ACTION

In response Amendments/Arguments filed 2/4/2022.  Claims 1-4 are pending.  Claims 1 and 3 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the anti-glare layer includes a plurality of fine particles having an average particle diameter set to a value within a range from 0.5 µm to 5.0 µm”.  While it is noted that the particles are recited in the specification, there is no disclosure of the anti-glare layer containing only particles.  The specification recites that the particles are dispersed in a resin matrix.  As such, there is no support for the embodiment as claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20070298193).
Nakamura discloses a light scattering film and display devices thereof.  Concerning claims 1 and 3, Nakamura discloses the light scattering film has a haze value from 1 to 60%, sharpness of a transmitted image at a comb width of 0.5 mm is 10 to 70%, wherein the light scattering film is formed from a particulate material having a diameter of 0.5 to 5 microns and a resin, with the refractive index difference between the particles and resin being 0.01 to 0.2 (para. 0058-0100).  With respect to claim 4, the particles are found at a content of 3 to 30 mass (or weight) percent, wherein if assuming the balance is resin, the ratio particle content/resin content includes and encompasses the claimed range (para. 0067).  Given that the materials, particle size, haze value, and sharpness are the same as that claimed and/or disclosed in the specification, the sparkle value and gloss would be intrinsic to the light scattering film of Nakamura.

Double Patenting
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11313995. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film having a sparkle value, specular gloss value, and transmission image clarity value that overlap in ranges.  This is sufficient to establish that the scopes overlap.  Furthermore, claims 2-4 of the present invention and claims 2-4 of the ‘531 application are the same.  While it is noted that the ‘531 claims are silent to the haze value, Examiner notes that since the materials are the same and the other properties overlap the claimed ranges, the anti-glare film of the ‘531 application would have the claimed haze.

Response to Arguments
Applicant’s arguments, see p. 5, filed 2/4/2022, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments overcome the previous rejection.  However, it is noted that the amendment has new matter as disclosed above.

Applicant’s arguments, see pp. 5-9, filed 2/4/2022, with respect to the 102 and 103 rejections under Wang, Oki, and Mikami have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.

Applicant's arguments filed 2/4/2022 regarding the double patenting rejection have been fully considered but they are not persuasive. Applicant asserts that the claims of the instant application are substantially different from the ‘531 application.  Examiner respectfully disagrees and notes that both sets of claims are directed to overlapping values of haze, sparkle, gloss, and clarity, wherein the film has particles of the same size.  Examiner notes that Applicant has not shown how the same materials, sizes, and most of the optical values as claimed in the instant claims and recited in the ‘531 claims would not have the claimed haze.  As such, the rejection is maintained, wherein the ‘531 application became a patented case in between the previous office action and the present office action and is reflected as such.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783